NO. 07-07-0176-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JUNE 26, 2007



______________________________





HOWARD ANTHONY LOVING, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY;



NO. D-1-DC-06904094; HONORABLE CHARLES BAIRD, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Pursuant to a plea bargain, Appellant, Howard Anthony Loving, pleaded guilty to, and was convicted of, conspiracy to commit aggravated robbery.  The agreed punishment  of fifteen years confinement was imposed.  The trial court entered a 
Certification of Defendant’s Right to Appeal 
in which it certified the case is a plea bargain from which Appellant has no right of appeal.	

By letter dated May 29, 2007, this Court notified Appellant’s counsel that the certification reflected no right of appeal and requested a response before June 11, 2007.  The Court also notified counsel that failure to file an amended certification showing a right of appeal or failure to provide other grounds for continuing the appeal would result in dismissal per Rule 25.2(a)(2) & (d) of the Texas Rules of Appellate Procedure.  No response was filed nor was an amended certification reflecting a right of appeal made a part of the record.

Consequently, the appeal is dismissed.

Patrick A. Pirtle

      Justice





Do not publish.